Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INDEX TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2012 (Unaudited) Page Condensed Consolidated Balance Sheet F-3 Condensed Consolidated Statement of Operations F-4 Condensed Consolidated Statement of Comprehensive Loss F-4 Condensed Consolidated Statement of Changes in Capital Deficiency F-5 Condensed Consolidated Statement of Cash Flows F-6 Notes to Condensed Consolidated Financial Statements F-7 - F-17 Report of Independent Registered Public Accounting Firm To the shareholders of Orckit Communications Ltd. We have reviewed the accompanying condensed consolidated balance sheet of Orckit Communications Ltd. and its subsidiaries (the "Company") as of September 30, 2012, and the related condensed consolidated statements of operations and comprehensive loss for the three-month and nine-month periods ended September 30, 2012 and the condensed consolidated statements of capital deficiency and of cash flows for the nine-month period ended September 30, 2012.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated condensed financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the condensed consolidated financial statements, the Company has a capital deficiency, had recurring losses, negative cash flows from operating activities and has significant future commitments to repay its convertible subordinated notes.Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidatedbalance sheet as of December 31, 2011, and the related consolidated statements of operations, of changes in stockholders' equity and of cash flowsfor the year then ended (not presented herein), and in our report dated May 15, 2012, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2011, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. Tel Aviv, Israel Kesselman & Kesselman December 30, 2012 Certified Public Accountants (Isr.) A member of PricewaterhouseCoopers International Limited F - 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEET (U.S dollars in thousands) (Unaudited) December 31, September 30, A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Marketable and other securities Trade receivables Inventory Other receivable T o t a lcurrent assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, net DEFERRED ISSUANCE COSTS, net 34 - T o t a lassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A Convertible subordinated notes, series B - T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Deffered income Convertible subordinated notes, series A - Convertible subordinated notes, series B Long-term loan from shareholders - T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY T o t a l liabilities CAPITAL DEFICIENCY: Share capital - ordinary shares of no par value (authorized: December 31, 2011 - 95,000,000 shares; September 30, 2012 - 170,000,000 shares; issued: December 31, 2011 - 25,406,095 shares; September 30, 2012 - 33,651,590 shares; outstanding: December 31, 2011 - 22,761,256 shares; September 30, 2012 - 31,006,751 shares) and additional paid in capital Warrants Accumulated deficit ) ) Accumulated other comprehensive income 72 Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lcapital deficiency ) ) T o t a lliabilities and capital deficiency $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, REVENUES $ COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) FINANCIAL INCOME (EXPENSES)- net ) INCOME (EXPENSES) FROM DEVALUATION (REVALUATION) OF CONVERSION FEATUREEMBEDDED IN SERIES A CONVERTIBLE NOTES 88 ) ) GAIN FROM REVALUATION OF SERIES B CONVERTIBLE NOTES OTHER INCOME NET LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) LOSS PER SHARE (“EPS”): Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic Diluted INTERIM CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS: Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive loss: Unrealized losses on available-for-sale marketable securities ) NET COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 4 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN CAPITAL DEFICIENCY (U.S. dollars in thousands) (Unaudited) Share capital and additional paid in capital Accumulated other Comprehensive Number of shares Accumulated Treasury Total capital (in thousands) Amount Warrants deficit Income shares deficiency BALANCE AT JANUARY 1, 2012 $ $ $ ) $ $ ) $ ) CHANGES DURING THE NINE MONTHS ENDED SEPTEMBER 30, 2012: Net loss for the period ) ) Unrealized loss on available-for-sale marketable securities ) ) T o t a l comprehensive loss ) Issuance of ordinary shares upon conversion of convertible subordinated note, series A Issuance of ordinary shares upon conversion of convertible subordinated note, series B Compensation related to employee stock option grants Exercise of options granted to employees 8 * BALANCE AT SEPTEMBER 30, 2012 $ $ $ ) $ 72 $ ) $ ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. * Amounts are smaller than $1,000 F - 5 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (U.S. dollars in thousands) (Unaudited) Nine months ended September CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period $ ) $ ) Adjustments to reconcile net loss for the period to net cash used in operating activities: Depreciation and amortization: Property and equipment Deferred issuance costs 34 Accrued interest, premium amortization and currency differences on marketable securities Impairment of marketable securities -,- Decrease in accrued severance pay ) ) Compensation related to employee stock option grants Change in market value of series B convertible notes, net ) ) Adjustments in the value of series A convertible notes ) Increase in other long-term liabilities 15 15 Changes in operating assets and liabilities: Decrease (increase) in trade receivables and other current assets ) Decrease in trade payables, accrued expenses and other payables ) ) Increase (decrease) in deferred income ) Increase in inventories ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Funds in respect of accrued severance pay, net Proceeds from sale of marketable securities Purchase of marketable securities ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of series B convertible notes Repayment on account of series A convertible notes ) Repayment on account of series B convertible notes ) Loan from shareholders Proceeds from issuance of share capital and warrants Net cash provided by financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) BALANCE OF CASH AND CASH EQUIVALENTS ATBEGINNING OF THE PERIOD BALANCE OF CASH AND CASH EQUIVALENTS ATEND OF THE PERIOD SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION – CASH PAID DURING THE PERIOD FOR: Interestpaid Advances paid to income tax authorities 16 10 Supplementary information on financing activities not involving cash flow: During the third quarter the Company issued 2,380 ordinary shares upon conversion of convertible subordinated notes, series A in an amount of$506,000. In addition, the Company issued 5,858 ordinary shares upon conversion of convertible subordinated notes, series B in an amount of $1,304. See also note 2. The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 6 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - Basis Of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and on the same basis as the annual consolidated financial statements. In the opinion of management, the financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to state fairly the consolidated financial position and results of operations of Orckit Communications Ltd. and its subsidiaries (“Orckit" or the “Company”). These consolidated financial statements and notes thereto are unaudited and should be read in conjunction with the Company’s audited financial statements included in the Company’s Annual Report on Form 20-F dated May 15, 2012, as filed with the Securities and Exchange Commission. The results of operations for the nine months ended September 30, 2012 are not necessarily indicative of results that could be expected for the entire fiscal year. The U.S. Dollar translations appearing in these financial statements are based on the representative exchange rate published by the Bank of Israel on actual relevant dates, or as on September 30, 2012, and are subject to change as the exchange rate of the New Israeli Shekel in relation to the U.S. Dollar fluctuates. These consolidated financial statements have been prepared on a going concern basis.The Company has historically suffered recurring losses as well as negative cash flows from operating activities and has a capital deficiency.Due to the decline in revenue and the inability of the Company to convert its outstanding notes to equity (see below), the Company has terminated a significant number of its employees. As part of these actions the Company took additional measures in order to reduce its costs such as vacating space.Due to these actions, the Company does not have sufficient resources to participate in new tier one tenders and its ability to recruit new tier one customers is limited at best. Management of the Company believes that funds available at September 30, 2012, together with anticipated cash flows, will fund the Company’s current anticipated operations through 2013. Management of the Company believes that in order to repay its debt during 2014, it will need to raise further capital, through the sale of additional equity securities, raising senior debt, commercialize a portion or all of its intellectual property, or otherwise. However, the Company may be unable to raise sufficient additional capital when needed or raise capital on favorable terms. If the Company is unable to obtain adequate funds on reasonable terms, it may be required to curtail operations significantly, or obtain funds by entering into financing agreements on unattractive terms that will have a material adverse impact on meeting the obligations of the Company as they come due. The Company evaluates various financing alternatives through fund raising in the public or private equity and senior debt markets. Given the low level of conversions of the notes to ordinary shares pursuant to the arrangement, there can be no assurance that the Company will be able to raise additional capital. The Company may also consider sale or license of a portionof its intellectual property. F - 7 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - Basis Of Presentation (continued): Prior to entering into the arrangement with the Company's note holders described in Note 2, in order to allow time for negotiation, from time to time, the holders of the Company's Series A convertible notes granted extensions and deferrals to dates on which the Company was due to make payments on account of these notes. Pursuant to the arrangement, an aggregate of NIS 13,980,410 (approximately $3.5 million) principal amount of these notes were converted into the Company's ordinary shares. As a result, an aggregate of NIS 97,793,918 (approximately $24.6 million) principal amount of these notes were outstanding as of August 6, 2012, the last day of the period in which the lowest conversion prices were in effect. During August 2012, pursuant to the terms of the arrangement, the Company repaid an aggregate of NIS 31,780,023 (approximately $7.9 million) principal amount on account of these notes.An aggregate of NIS 66,013,894 (approximately $16.9 million) principal amount of these notes is required to be paid between October 2012 and July 2014, including the remaining NIS 15,221,242 (approximately $3.9 million) principal amount of Series B notes required to be paid in December 2017.The fair value of the Series A and Series B notes are described in Note 7. On March 29, 2012, a NASDAQ Listing Qualifications Panel (the “Panel”) determined to transfer the Company’s listing to the NASDAQ Capital Market and granted the Company until June 27, 2012 to achieve compliance with the $2.5 million stockholders’ equity requirement for continued listing for that market. On June 20, 2012, the Company was notified by the NASDAQ Stock Market that trading in the Company’s securities would be suspended on NASDAQ effective with the open of trading on June 22, 2012.On June 22, 2012, the Company’s ordinary shares started trading on the OTCQB. The Company continues to be subject to the U.S. securities laws and the regulations of the U.S. Securities and Exchange Commission. The Company’s ordinary shares also continue to be listed on the Tel Aviv Stock Exchange. On December 7, 2012 the NASDAQ issued a notification of the removal of the Company from being listed. F - 8 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - Arrangement With Note Holders On February 15, 2012, the Company reached a written agreement (hereafter - "the Arrangement") with the respective representatives of the holders of its Series A convertible notes (hereafter - "Series A") and the holders of its Series B convertible notes (hereafter - "Series B") with respect to a proposed arrangement under Section 350 of the Israeli Companies Law. The Arrangement provided for the deferral of the March 2012 early redemption right of the Series A note holders over approximately 29 months, with aggregate payments of $9.0 million in August 2012, $2.3 million in October 2012, $1.3 million in March 2013 and $11 million (plus all accrued and unpaid interest) in July 2014. In addition, an aggregate of $1.2 million in early payments to the Series B note holders will be made between August 2012 and July 2014 (See also note 11). The remaining balance of the principal amount of Series B is due in December 2017. The Arrangement does not reduce the total amounts payable to the note holders. In order to attempt to encourage note holders to convert their notes, the conversion price of the Series A and Series B was decreased for a certain period. On June 19, 2012, the Company received the final approval of the District Court of Tel Aviv to the Arrangement, following the approval of the Tel Aviv Stock Exchange and the Israel Securities Authority. On July 2, 2012, the Company consummated the Arrangement with the holders of its Series A and Series B. Pursuant to the terms of the Arrangement, the conversion price of the Series A was reduced from NIS 63.00 (approximately $16.10) per share to NIS 1.37 per share (approximately $0.35) during the period from July 3, 2012 and to July 22, 2012. Thereafter, the conversion price of the Series A increased to NIS 7.61 per share (approximately $1.95). The conversion price of the Series B was reduced from NIS 10.00 (approximately $2.56) per share to NIS 7.61 per share(approximately $1.95) during the period from July 3, 2012 and to July 12, 2012. Thereafter, the conversion price of the Series B was further reduced to NIS 1.83 per share (approximately $0.47) until August 6, 2012. Thereafter, the conversion price of the Series B returned to NIS 7.61 per share. Between July 3, 2012 and August 6, 2012, an aggregate of NIS 3,260,125 (approximately $816,000) principal amount of Series A were converted into 2,379,653 ordinary shares, and an aggregate of NIS 10,720,285 (approximately $2,685,000) principal amount of Series B were converted into 5,858,079 ordinary shares. The above-mentioned conversions of Series B include the conversion of NIS 6,731,000 (approximately $1,686,000) principal amount of Series B held by Mr. Izhak Tamir, President, Chief Financial Officer and a director of the Company, and NIS 546,000 (approximately $137,000) principal amount of Series B held by Mr. Eric Paneth, Chairman of Board of directors of the Company, which are all the notes held by them. These conversions reduced the aggregate outstanding principal amount of Series A to NIS 77,735,203 (approximately $19.9 million) and the aggregate principal amount of the Series B outstanding to NIS 20,058,715 (approximately $5.1 million). F - 9 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - Arrangement With Note Holders (continued): The foregoing does not include NIS 26,000,000 (or approximately $6.6 million) aggregate principal amount of Series A that were purchased in the open market by Orckit-Corrigent Ltd., a wholly-owned subsidiary of the Company, in 2009 and are now secured by a lien in favor of the trustee of Series A. During August 2012, the Company repaid an aggregate principal amount of NIS 29,662,842 (approximately $7.4 million) of Series A notes and an aggregate principal amount of NIS 2,117,181 (approximately $525,000) of Series B. During October 2012, the Company repaid an aggregate principal amount of NIS 7,535,235 (approximately $1.9 million) of Series A and an aggregate principal amount of NIS 1,398,724 (approximately $358,000) of Series B (see also note 11). The Arrangement was considered to be a troubled debt restructuring under ASC 470-60 based on both quantitative and qualitative factors.Based on the future undiscounted cash flow payments being greater than the net carrying value of the original debt, no gain was recorded in the Company's Statement of Operations. A new effective interest rate was established based on the revised cash flows as a result of the Arrangement. Pursuant to the Arrangement, the Company has the right to force the conversion of the Series A and the Series B at the price of $1.95 per share if the prevailing market price of its ordinary shares is at least $3.00 per share. Prevailing market price is the price on the Tel Aviv Stock Exchange for any 20 trading days within a period of 30 consecutive trading days. Since the conversion price of the Notes is denominated in NIS, and the Company’s functional currency is the U.S. dollar, this conversion option is deemed to be an embedded derivative that should be measured and accounted for separately. Accordingly, the conversion option is marked to market each reporting period with the difference recorded as financial income or expense. The Company measured the fair value of the conversion feature on the Arrangement date at approximately $293,000 and on September 30, 2012 at approximately $89,000. NOTE 3 - Convertible Loans from Shareholders On June 5, 2012 and on June 7, 2012, respectively, Messrs. Izhak Tamir, a Founder,President, Chief Financial Officer of the Company and a member in its board of directors, and Eric Paneth, a Founder, and Chairman of the Board of directors of the Company, each provided an unsecured loan to the Company in the amount of $200,000, which would be converted into ordinary shares in an equity offering as part of the satisfaction of their commitments described in the signed Arrangement. The loans do not bear interest, are subordinated to all of the Company obligations pursuant to the Series A and Series B and may be repaid only after the note holders have been fully repaid. F - 10 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 4 - Inventories Inventories consist of raw materials and supplies and finished products and are valued at the lower of cost or market. The composition of the Company’s inventories was as follows: December 31, September30, Raw materials $ $ Finished goods $ $ NOTE 5 - Employee Share Option Plan The Company grants two types of awards, (a) non-performance options, which are options with a vesting period, but no additional performance criteria, and (b) performance goals options, which are contingent upon meeting specified performance goals. Non performance options: The following assumptions were made in the computation of the fair value of each option award using the Black-Scholes option-pricing model. Three months ended September 30, 2011 Nine months ended September 30, 2011 Three months ended September 30, 2012 Nine months ended September 30, 2012 Expected dividend yield 0
